DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement filed on 1/5/22 was made in error based on the original claims instead of the amended claims. Examiner thanks the Attorney for the notification and the supplemental amendment filed on 3/322. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Tansley et al. (PG Pub. 2021/0379354), which has a WIPO publication that is being relied on for the priority date (WO 2020/087125), discloses identifying a patient with a reduced ejection fraction (see par. 3) and facilitates cyclical moving of fluid into and out of the ventricle of the heart in accordance with the cardiac cycle (see par. 9-10). Tansley discloses moving a volume of the fluid into the ventricle in a manner that produces a corresponding decrease in a total volume of blood that fills the ventricle during diastole (see “However, in some circumstances…”; par. 119), but does not explicitly disclose moving the volume of the fluid out of the ventricle in a manner that produces a corresponding decrease in a total volume of the ventricle during isovolumetric contraction of the ventricle. 
Marotta (PG Pub. 2014/0135567) discloses that it is undesirable to inflate a ventricular balloon during systole because it diminishes overall ejection efficiency (see par. 4), and discloses rapid inflation and deflation of the ventricular balloon during 
It would not have been obvious to one of ordinary skill in the art at the time of the invention to combine the two references either because Marotta works in conjunction with an intra-aortic balloon pump and Tansley teaches away from IABP’s.
Finally, the prior art of record (Kapur et al.; PG Pub. 2021/0177425) discloses the typical inflation during diastole and deflation during systole occurs with the use of IABP’s and not with ventricular balloons (see par. 204).
Other related prior art includes:
Daskalakis (US Patent 5192314) discloses inflating the balloon during systole (see Fig. 7).
Landesberg (US Patent 6406422) generally discloses the appropriate timing of the device inflation and deflation (see Fig. 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792